Gray, C. J.
The instructions requested were rightly refused. There was no evidence that the grand jury had a full description of the bills, and it was not necessary to prove that the amount of bills stolen was not more than was alleged. Commonwealth v. Hussey, 111 Mass. 432. It is settled by our decisions, that an indictment for stealing “ promissory notes ” is supported by proof of stealing bank bills. Commonwealth v. Butts, 124 Mass. 449. The record introduced was conclusive evidence of the conviction and sentence, and all the testimony afterwards admitted on that point was immaterial. The cross-examination of the witness Clark was within the discretion of the presiding judge.

Exceptions overruled.